PER CURIAM:
Earl T. Scroggins, Jr., appeals the district court’s order dismissing his civil action for failure to state claim on which *450relief could be granted. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Scroggins v. Scroggins, No. CA-05-980-1 (E.D.Va. Oct. 7, 2005). We deny Scroggins’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.